                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

ERICK GARCIA,                                    )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )           No. 2:18-cv-00041-RLW
                                                 )
TODD RICHARDS, et al.,                           )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on review of plaintiff Erick Garcia's amended

complaint (Docket No. 9) pursuant to 28 U.S.C. § 1915. For the reasons discussed below,

plaintiff will be directed to file a second amended complaint.

                                          Background

       Plaintiff is currently incarcerated at the Northeast Correctional Center (NECC) in

Bowling Green, Missouri. He filed his original complaint on June 8, 2018, naming Doctors Todd

Richards, John Pope, Unknown Cook, and Unknown Penyugua as defendants. (Docket No. 1 at

1). Defendants Richards and Pope were on the medical staff at "Cameron Correctional."

Defendant Pope was a physician at Capital Region Physicians. Finally, defendant Penyugua was

on the medical staff at NECC.

       In the original complaint, plaintiff alleged that during the course of his incarceration, he

was subjected to a "system of deliberate [indifference]" with regard to a chronic condition in his

right shoulder. (Docket No. 1 at 4; Docket No. 1-1 at 2). Plaintiff stated that he had been

misdiagnosed and allowed to endure pain while receiving treatment that medical staff knew was

not helping. (Docket No. 1 at 4).
       Specifically, plaintiff alleged that Dr. Richards "disregarded the fact" that NSAID and

steroid injections were ineffective. Furthermore, Dr. Richards, along with Dr. Pope, Dr. Cook,

and Dr. Penyugua continued to provide treatment they knew was ineffective. Plaintiff asserted

that this constituted "cruel and unusual punishment" because the defendants knew about his

"pain and did not provide care to address it." As a result, he suffered continued deterioration of

his muscles, leading to years of constant pain and a "progressively worse injury."

       On September 26, 2018, plaintiff filed a document with the Court construed as a motion

to amend. (Docket No. 6). In the motion, plaintiff stated that his claim was "improperly filed"

and that the inmate helping him fill out paperwork did so improperly. The motion was granted

and plaintiff was given thirty days to file an amended complaint on a Court-provided form.

Plaintiff duly complied with this order and filed an amended complaint on November 13, 2018.

(Docket No. 9).

                                   The Amended Complaint

       Plaintiffs amended complaint names the Missouri Department of Corrections as the sole

defendant. (Docket No. 9 at 1). He states that in 2013, he discovered that he had a spur and

arthritis in his right shoulder. (Docket No. 9 at 5). This was revealed by an x-ray performed at

South Central Correctional Center in Licking, Missouri. After the x-ray, plaintiff states that the

pain became worse. He underwent a CT scan that showed he had a tom labrum. Plaintiff states

that he has been filing health service requests for the past five years. He also states that his

"doctors in D.O.C." have requested that he see an orthopedist, but such requests have been

denied. Plaintiff claims that his pain has continued to worsen and he is experiencing decreased

range of motion and muscle atrophy.




                                                2
       Plaintiff seeks $1,500 a day for pain and suffering until this matter is settled. (Docket No.

9 at 6). He is also requesting $250,000 in punitive damages, and corrective surgery on his right

shoulder.

                                           Discussion

       In his amended complaint, plaintiff alleges that defendant Missouri Department of

Corrections violated his Eight Amendment right to medical care by failing to properly treat his

right shoulder.

       The government has an obligation to provide medical care to those whom it is punishing

by incarceration. Estelle v. Gamble, 429 U.S. 97, 103 (1976). To demonstrate constitutionally

inadequate medical care, the inmate must show that a prison official's conduct amounted to

deliberate indifference. Dulany v. Carnahan, 132 F.3d 1234, 1237-38 (8th Cir. 1997).

       Proving deliberate indifference requires a showing that a "medical provider knew of and

disregarded a serious medical need." Phillips v. Jasper Cty. Jail, 437 F.3d 791, 795 (8th Cir.

2006). "A serious medical need is one that has been diagnosed by a physician as requiring

treatment, or one that is so obvious that even a layperson would easily recognize the necessity

for a doctor's attention." Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997). Deliberate

indifference can include the intentional denial or delay of access to medical care, or the

intentional interference with treatment or prescribed medication. Vaughn v. Lacey, 49 F.3d 1344,

1346 (8th Cir. 1995).

       Plaintiff may be able to state a claim for deliberate indifference to his medical needs with

regards to his shoulder injury. However, his amended complaint is deficient in several respects.

       First, to the extent that plaintiff is seeking monetary damages from the Missouri

Department of Corrections, he has failed to state a claim. "Section 1983 provides for an action



                                                 3
against a 'person' for a violation, under color of law, of another's civil rights." McLean v.

Gordon, 548 F.3d 613, 618 (8th Cir. 2008). See also Deretich v. Office of Admin. Hearings, 798

F.2d 1147, 1154 (8th Cir. 1986) (stating that"[§] 1983 provides a cause of action against persons

only"). However, "neither a State nor its officials acting in their official capacity are 'persons'

under§ 1983." Will v. Michigan Dep 't of State Police, 491 U.S. 58, 71 (1989). See also Calzone

v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (stating that a "State is not a person under§ 1983");

and Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016) (stating that "a state is not a person

for purposes of a claim for money damages under§ 1983"). Furthermore, an agency exercising

state power is also not a person subject to suit under § 1983. See Barket, Levy & Fine, Inc. v. St.

Louis Thermal Energy Corp., 948 F.2d 1084, 1086 (8th Cir. 1991). The Missouri Department of

Corrections is a state agency. As such, it is not a § 1983 "person" for purposes of a claim for

money damages.

       Even if the Missouri Department of Corrections was a § 1983 "person," plaintiff has still

failed to assert a valid claim against it. In order to prevail on an official capacity claim, plaintiff

must establish the governmental entity's liability for the alleged conduct at issue. See Kelly v.

City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016). To do that, plaintiff mush show that

the violation of his constitutional rights resulted from (1) an official policy, (2) an unofficial

custom, or (3) a deliberately indifferent failure to train or supervise. See Mick v. Raines, 883 F.3d

1075, 1089 (8th Cir. 2018). See also Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018)

(recognizing "claims challenging an unconstitutional policy or custom, or those based on a

theory of inadequate training, which is an extension of the same"). Plaintiff has not supplied any

facts referring to a policy, custom, or failure to train on the part of the Missouri Department of

Corrections.



                                                  4
        Finally, plaintiffs claims regarding his medical treatment are vague and conclusory. He

states that he has submitted health service requests for five years, but does not clarify the nature

of his requests. Likewise, he states that requests for him to see an orthopedist were denied, but

does not identify who denied the requests, or allege why this denial constitutes deliberate

indifference. Based on his allegations and the attached medical records, it is clear that plaintiff is

receiving some treatment for his shoulder. Clearly, he disagrees with this treatment, but he has

not adequately established that the treatment he has received constitutes deliberate indifference.

In short, plaintiff is required to plead more than unsupported conclusions in order to state a

claim. See Wiles v. Capitol lndem. Corp. 280 F.3d 868, 870 (8th Cir. 2002) ("While the court

must accept allegations of fact as true ... the court is free to ignore legal conclusions, unsupported

conclusions, unwarranted inferences and sweeping legal conclusions cast in the form of factual

allegations").

        Because plaintiff is proceeding pro se, he will be allowed to amend his complaint a

second time according to the instructions set forth below.

        Plaintiff should type or neatly print his second amended complaint on the Court's civil

rights form, which will be provided to him. See E.D. Mo. L.R. 45 - 2.06(A) ("All actions brought

by pro se plaintiffs or petitioners should be filed on Court-provided forms"). In the "Caption"

section of the Court-provided form, plaintiff should clearly name each and every party he is

intending to sue. See Fed. R. Civ. P. lO(a) ("The title of the complaint must name all the

parties").

        In the "Statement of Claim" section, plaintiff should provide a short and plain statement

of the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be "limited as far as practicable to



                                                  5
a single set of circumstances." See Fed. R. Civ. P. lO(b). Plaintiff should begin by writing the

defendant's name. In separate, numbered paragraphs under that name, plaintiff should write a

short and plain statement of the factual allegations supporting his claim against that specific

defendant. If plaintiff is suing more than one defendant, he should follow the same procedure for

each defendant. The Court emphasizes that the "Statement of Claim" requires more than "labels

and conclusions or a formulaic recitation of the elements of a cause of action." See Neubauer v.

FedEx Corp., 849 F.3d 400, 404 (8 1h Cir. 2017).

       If plaintiff names more than one defendant, it is important that he establish the

responsibility of each separate defendant for harming him. That is, for each defendant, plaintiff

must allege facts showing how that particular defendant's acts or omissions violated his

constitutional rights. It is not enough for plaintiff to make general allegations against all the

defendants as a group. Rather, plaintiff needs to provide the role of each named defendant in this

case, in order that each specific defendant can receive notice of what he or she is accused of

doing. See Topchian v. JPMorgan Chase Bank, NA., 760 F.3d 843, 848 (8th Cir. 2014) (stating

that the essential function of a complaint "is to give the opposing party fair notice of the nature

and basis or grounds for a claim").

       Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

       After receiving the second amended complaint, the Court will review it pursuant to 28

U.S.C. § 1915. Plaintiffs failure to make specific factual allegations against a defendant will

result in the dismissal of that defendant. Plaintiff is warned that the filing of his second amended

complaint completely replaces the original complaint and the amended complaint. This means



                                                   6
that claims that are not re-alleged in the second amended complaint will be deemed abandoned.

See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005) ("It is

well-established that an amended complaint supercedes an original complaint and renders the

original complaint without legal effect"). If plaintiff fails to file a second amended complaint on

a Court-provided form within thirty days in accordance with the instructions set forth herein, the

Court will dismiss this action without prejudice and without further notice to plaintiff.

       Plaintiff has also filed a motion to appoint counsel. (Docket No. 8). The motion will be

denied at this time as plaintiff is being ordered to file a second amended complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to appoint counsel (Docket No. 8) is

DENIED at this time.

       IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a copy

of the Court's prisoner civil rights form.

       IT IS FURTHER ORDERED that plaintiff shall file a second amended complaint on

the Court-provided form, in accordance with the instructions set forth above, within thirty

(30) days from the date of this order.

       Plaintiff's failure to timely comply with this order will result in the dismissal of this

case without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon the filing of the amended complaint, the Court

will review the amended complaint pursuant to 28 U.S.C. § 1915.

       Dated this#day          of~                    , 2019.




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE

                                                  7
